DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/01/2021 and 11/09/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rousseau et al. (US 20200142219 A1).
Regarding to claim 1, Rousseau discloses an electrochromic lens, in Figure 12, comprising of a lens (1) comprising an optical zone (4); and a switchable zone (3) extending around the optical zone (4), wherein the switchable zone comprises an electroactive material (i.e. electrochromic/liquid crystal) switchable between a first configuration to substantially scatter or defocus light and second configuration to substantially transparently transmit light through the lens (1) (EC is configurable to different states)([0003], [0004], [0039], [0065]).
Regarding to claim 2, Rousseau discloses the apparatus of claim 1, wherein the switchable zone (3) is substantially translucent in the first configuration and substantially transparent in the second configuration (it is a property of EC device, configurable to different states).
Regarding to claim 3, Rousseau discloses the apparatus of claim 1, wherein images viewed through the switchable zone in 
Regarding to claim 4, Rousseau discloses the apparatus of claim 1, wherein an optical power of the optical zone remains substantially fixed for the first configuration and the second configuration of the switchable zone ([0044]).
Regarding to claim 6, Rousseau discloses the apparatus of claim 3, wherein switchable zone comprises a liquid crystal material configured to vary an optical power of the switchable zone and wherein the optical power in the first configuration differs from an optical power of the second configuration ([0049], [0063], [0083]. Property of liquid crystal lens is configurable to change optical power by vary voltage applied).
	Regarding to claim 18, Rousseau discloses the apparatus of claim 1, wherein the lens (1) comprises an optical power, the optical zone (4) comprising the optical power and wherein the switchable zone is located on the lens to transmit light with the optical power in the second configuration (in this case, lens optical power is also same the optical power of the optical zone).
Regarding to claim 19, Rousseau discloses the apparatus of claim 18, wherein the lens comprises a first side (Fig.12)(upper portion) and a second side (Fig.12)(lower portion), the switchable zone (3) located on the first side (upper portion), 
Regarding to claim 20, Rousseau discloses the apparatus of claim 1, wherein the switchable zone (3) comprises the first configuration when a voltage is applied to the zone and the second configuration without the voltage applied to the zone (it is property of electrochromic device which is configurable to different states).

Allowable Subject Matter
Claims 5 are 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:(claim 5) wherein the switchable zone comprises particles to blur the viewed images in response to a difference between an index of refraction of the particles and the electroactive material; (claim 7) wherein the switchable zone comprises a plurality of switchable lenslets to vary the optical power, the plurality switchable lenslets comprising one or more of an optical surface profile or an electrode profile to vary the optical power and defocus light in the first .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/     Primary Examiner, Art Unit 2872